DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment of 1/14/2022 is acknowledged. Claims 1, 4, 9, 15, and 17 are amended, claims 21 and 22 are newly added and claims 1 and 4-22 are pending.  A specification amendment is also received and entered. 
Response to Arguments
Applicant’s arguments, see first 2, filed 14 January 2022, with respect to Objections to the Specification, Claim Objections, Claim Rejections under 35 USC 101 and Claim Rejections under 35 USC 112(b)  have been fully considered and are persuasive.  The Specification Objections, Claim Objections, and Claim rejections under 35 USC 101 and 112(b) of 14 October 2021 has been withdrawn due to the amendments to the claims and specification filed 14 January 2022. 
Applicant’s arguments with respect to claim(s) 1-20 (see Claim Rejections – Prior Art starting on fourth page and subsequent pages of REMARKS filed 14 January 2022; fourth page being numbered 11 at its bottom margin) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 7 and 22 are objected to because of the following informalities:  

Claim 22 recites “The method helmet according to claim 15”.  It is understood that this should read instead “The method according to claim 15”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over [Gentil, GB 2059206] in view of [Pierce, US 2007/0220662], [Boksteyn, US 2018/0272928], and [Lundell, US 2013/0190052]. 

Regarding claim 1:
Gentil teaches (figs. 1 and 3):
A protective (“protecting”; pg. 1 line 63) helmet (“helmet”; pg. 1 line 98; “shown in Figure 1” (pg. 1 line 98) comprising: 
an outer shell (“shell 1”; pg. 1 line 99); and 
an antenna (“aerial 5”; pg. 1 line 103) located at least partially inside the outer shell (“incorporated in the mass of the thickness of the shell”; pg. 1 lines 104-105)  and configured to transmit a radio signal (“for the reception of radio signals”; pg. 1 lines 72-73); 


	Gentil does not expressly teach:
	The outer shell adapted to distribute impact forces
wherein the outer shell defines a main portion formed of a main material including a main fiber composite including a main matrix material and a main fiber material and a cut-out portion formed of a cut-out material including a secondary fiber composite including a secondary matrix material and a secondary fiber material, wherein the cut-out material defines a lower damping effect on a radio signal compared to the main material, the main matrix material corresponds to the secondary matrix material in its composition, and the secondary fiber material is different from the main fiber material.

Gentil notes the helmet is applicable to “motorcyclists” (pg. 1 line 6); Gentil also teaches the helmet is applicable to a driver who has “the risks of accident” (pg. 1 line 41) and teaches relevance to “a crash helmet” (pg. 1 line 40). 
Pierce teaches motorcycle helmet shells adapted to distribute impact forces (“outer shell serves to…spread the force of impact” [0002]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the helmet of Gentil with the outer shell adapted to distribute impact forces of Pierce in order to make an improved helmet, one capable of spreading the force of impact, as taught by Pierce [0002]; an improvement that would be particularly useful for drivers who are at risk of a high-impact collision during an accident.
Thus Gentil in view of Pierce teach all the limitations of claim 1 except

Regarding a main portion formed of a main material including a main fiber composite including a main matrix material and a main fiber material:
Gentil in view of Pierce teach the shell adapted to distribute impact forces.  Gentil teaches “the helmet is made from a non-metalic material” which the antenna is incorporated “therein” (pg. 1 line 66-67).  Pierce teaches the “shell is typically formed of one or more layers of composite or moldable polymer materials based on carbon fiber, fiber glass, aramid fibers…, polycarbonate, and/or…ABS, as well as combinations of the foregoing.” [0002] 
Boksteyn teaches a “Helmet” for “motorcycles” [0001] and teaches certain advantages of constructing the shell of aramid and carbon fiber composites ([0031]; “Kevlar and Carbon Composite Shells)”.  Boksteyn teaches the aramid material has excellent “tensile strength” but is lacking in “compression strength” and that to address that deficiency, carbon fiber is used, which Boksteyn notes is exceptionally “strong and lightweight.” As a result of the properties of the aramid-carbon composite shell, the shell is capable of achieving “the safety standards of fiberglass and plastic helmets with much less size and weight.” [0032]
Thus Boksteyn teaches a main portion of a helmet formed of a main material including a main fiber composite (i.e. the aramid and carbon fiber composite) including a main matrix material (i.e. the “resin” [0028] Boksteyn teaches in reference to fiberglass composites because Boksteyn teaches for “Kevlar and Carbon Composite Shells…The process is the same as with fiberglass” [0031]) and a main 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have selected the main fiber composite including a main matrix material and a main fiber material of Boksteyn as the main material in a main portion of the outer shell adapted to distribute impact forces of Gentil in view of Pierce in order to achieve an especially lightweight shell that is capable of meeting performance criteria of otherwise heavier shell constructions such as fiberglass, as taught by Boksteyn [0032].  This lightweight shell would be especially applicable to the helmet of Gentil because Gentil expressly notes “the total weight of the helmet” is an important design consideration (pg. 1 line 45).  Moreover, Pierce teaches an additional motivation: “consumers are…looking for lighter weight…helmets.”

Lundell teaches a cut-out portion (“non-conductive housing portion”; [0059]) formed of a cut-out material including a fiber composite (“composite fiber-reinforced plastic”; [0058]) including a matrix material (“matrix”; [0060]) and a fiber material (“non-conductive fibers 218”; [0058]), wherein the cut-out material defines a lower damping effect on a radio signal compared to a different portion consisting only of “conductive fibers” 
(Insofar as Lundell teaches “The composite fiber-reinforced plastic housing desirably has a substantially greater concentration and amount of non-conductive fibers in proximity to the antenna at a location to substantially minimize interference with radio frequency (RF) signals received by and/or transmitted to the antenna” ([0065]), Lundell teaches the cut-out portion defines a lower damping effect on a radio signal compared to another portion comprising a substantially greater concentration and amount of conductive fibers.)
Moreover, Lundell teaches “conductive fibers can comprise: carbon fibers” [0065].
[Heimer US 9,585,433], which teaches layer 56 can be aramid or glass fiber while layers 54 and 58 can be carbon fiber (col. 4 lines 24-28); Figs. 13-17 of Hemier show there is a portion of the shell comprising only layer 56; see also Heimer’s teaching that glass fiber layers “are relatively flexible” (col. 4, line 30” and thus can be used to impart relative flexibility to the helmet (“can pull apart the ear flaps” col. 4 lines 32-33).  Herein, the relative flexibility taught by Hemier would be recognized by one of ordinary skill in the art as relative to the carbon fiber layers used in Heimer.  Accordingly, Heimer teaches selective used of glass fiber only as a reinforcing material in one region and carbon fiber in other regions of the helmet shell, and Heimer teaches modification of the helmet for the purposes of manipulating a property, flexibility, of the helmet shell.  Accordingly, it is known in the art that a fiber-reinforced helmet shell can comprise separate regions comprising different fiber types.



Gentil does not expressly teach the main matrix material corresponds to the secondary matrix material in its composition.
However, in further view of Lundell:
Lundell teaches “wet molding” as a suitable process for molding fiber reinforced plastics (paragraph 75).  “Wet molding combines fiber reinforcement and the matrix or resist during the molding process” (paragraph 75).  Lundell also teaches “The matrix can comprise epoxy resin, polyester, vinyl ester, or another thermosetting resin” (paragraph 60)
Insofar as Lundell teaches the “non-conductive housing portion” and the “conductive housing portion” can be made by interweaving (“interwoven conductive fibers…and non-conductive fibers”) (paragraph 58); see also “composite housing can use different materials in the setup of the warp weave direction in the fabric loom such that the conductive carbon materials are confined in certain areas and the rest of the fabric is made from nonconductive materials, such as aramid or glass” (paragraph 11); and insofar as Lundell teaches wet molding by a process using “the matrix” combined with fiber reinforcement, it is understood by one of ordinary skill in the art that Lundell teaches matrix material of the conductive housing portion corresponds to the matrix material of the non-conductive housing portion.  Lundell also suggests that in so doing (i.e. in interweaving the conductive and nonconductive yarns.


Regarding claim 4:
Gentil in view of Pierce, Boksteyn, and Lundell teach the protective helmet according to claim 1, as set forth above.
Gentil in view of Pierce, Boksteyn, and Lundell further teach wherein the main fiber material includes carbon fibers because the improvement taught by Boksteyn as set forth in addressing claim 1 above is carbon fiber composite material.

Regarding claim 5:
Gentil in view of Pierce, Boksteyn, and Lundell teach the protective helmet according to claim 1, as set forth above.
Gentil does not expressly teach wherein the main portion and the cut-out portion are integrally bonded together.
However, in further view of Lundell:
Lundell teaches a main portion and a cut-out portion bonded together insofar as they are co-formed in a wet molding process: Lundell teaches “wet molding” as a suitable process for molding fiber 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the main portion and the cutout portion of the modified helmet to be integrally bonded, as in Lundell, with the predictable result that in so doing, one would arrive at a suitable composite part that has an antenna cut-out portion configured for composite coverage of an antenna while allowing good antenna transmission and reception through the cut-out portion as in Lundell; such is an example of “Use of known technique to improve similar devices (methods, or products) in the same way;” see MPEP 2143.



Regarding claim 6:
Gentil in view of Pierce, Boksteyn, and Lundell teach the protective helmet according to claim 1, as set forth above.
Gentil in view of Pierce, Boksteyn, and Lundell further teach wherein the cut-out portion adjoins the main portion along at least three directions on the outer shell Gentil teaches the antenna 5 is provided “in the portion of the helmet corresponding to the symmetry plane…incorporated in the mass 

    PNG
    media_image1.png
    565
    867
    media_image1.png
    Greyscale

Regarding claim 7:
Gentil in view of Pierce, Boksteyn, and Lundell teach the protective helmet according to claim 1, as set forth above.
Gentil further teaches wherein the antenna contacts the outer shell.  Inasmuch as the antenna of Gentil is “embedded in the helmet shell” (abstract: “An electrical connector (11) connects the receiver circuits to an aerial 5 embedded in the helmet shell”) and inasmuch as the antenna is “incorporated in the mass of the thickness of the shell” (pg. 1 lines 104-105), Gentil teaches the antenna contacting the shell.

Regarding claim 8:
Gentil in view of Pierce, Boksteyn, and Lundell each all the limitations of claim 7, as discussed above.
	Gentil further teaches wherein the outer shell defines an extension portion and the antenna extends substantially completely along the extension portion.
	An extension portion taught by Gentil is identified in the below annotated figure 1 of Gentil.  It is an extension portion in that it is a portion of the shell through which the antenna extends.  The antenna extends substantially completely along the extension portion.

    PNG
    media_image2.png
    653
    1263
    media_image2.png
    Greyscale


Regarding claim 9:
Gentil in view of Pierce, Boksteyn, and Lundell teach all the limitations of claim 8, as discussed above.
Gentil further teaches wherein the outer shell defines a concave shape (figure 1) configured to partially enclose a head of a wearer of the protective helmet (the article of Gentil is a helmet “notably for motorcyclists” (pg. 1 line 6) and that its antenna is capable of “reception of radio signals, whatever 
Gentil in view of Pierce, Boksteyn, and Lundell further teaches a point reflection (see annotated Fig. 1-A below) about the center point of at least one portion of the cut-out portion (see annotated Fig. 1-A below) defines a mirror region, and a mirror region radio path (see annotated Fig. 1-A below) for said radio signal, starting from the antenna and extending through the mirror region, defines a lower damping than a main portion radio path (see annotated Fig. 1-A below) for said radio signal extending through the main portion.

    PNG
    media_image3.png
    544
    1062
    media_image3.png
    Greyscale

Inasmuch as the improvement taught by Boksteyn is a carbon fiber composite, the mirror region radio path defines a lower damping than the main portion radio path identified in the above annotated figure because the shell is open (“front portion carries an opening 2 capable to be closed by a rocking shutter 3” (pg. 1 lines 99-101); thus the mirror region radio path defines a lower damping than the main portion radio path because there is no material present in the mirror region radio path when the shutter 6 in the above annotated figure would interfere with said radio signal.

Regarding claims 10 and 11: 
Gentil in view of Pierce, Boksteyn, and Lundell teach the protective helmet according to claim 9, as set forth above.
Gentil in view of Pierce, Boksteyn, and Lundell further teach wherein the outer shell defines an opening 2 (fig. 1 of Gentil; pg. 1 line 100 “an opening 2”) and the mirror region overlaps the opening and wherein the cut-out portion overlaps with the mirror region.
The mirror region (see addressing of claim 9 and annotated figure identifying mirror region) and the opening overlap when viewed from the front of the helmet.
Insofar as the mirror region radio path starts from the antenna and extends through the mirror region, the portion of the cut-out portion from which the radio path starts overlaps with the mirror region when viewed along the mirror region radio path.

Regarding claim 12:
Gentil in view of Pierce, Boksteyn, and Lundell teach the protective helmet according to claim 1, as set forth above.
Gentil does not explicitly teach wherein the protective helmet defines an inner layer within the outer shell configured to damp impact forces.
Pierce teaches “Modern motorcycle helmets have…an inner liner of an impact absorbing material…The impact liner attenuates impact forces by crushing or compressing.” [0002]  Pierce further teaches “An impact liner may be disposed in the interior of the shell.” [0011]  Thus Pierce teaches a protective helmet defines an inner layer within the outer shell configured to damp (“absorbing”; 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified helmet with the inner layer within the outer shell configured to damp impact forces of Pierce in order to create an improved helmet, one which adequately attenuates forces and in such a way as to meet common safety standards, as taught by Pierce [0049].

Regarding claim 13:
Gentil in view of Pierce, Boksteyn, and Lundell teach the protective helmet according to claim 1, as set forth above.
Gentil further teaches wherein the antenna extends in a longitudinal direction of the helmet more than a transverse direction thereof that extends to the longitudinal direction.  Herein the longitudinal direction is understood to be oriented substantially vertically (from the bottom of the helmet to the top of the helmet when worn), while the transverse direction is understood to be oriented from the left to the right lateral direction of the wearer when worn.  The antenna of Gentil “is provided” “in the portion of the helmet corresponding to the symmetry plane” (pg. 1 lines 101-103).  The extending of the antenna in a longitudinal, vertical, direction can be seen in fig. 3 of Gentil and the antenna has a width such that the antenna extends in a transverse direction of the helmet to a degree far less than that of the antenna’s length.  Inasmuch as Gentil explains the antenna is in the portion corresponding to the symmetry plane (pg. 1 lines 101-103), Gentil teaches extension in a longitudinal direction more than in a transverse direction.

Regarding claim 14:
Gentil in view of Pierce, Boksteyn, and Lundell teach the protective helmet according to claim 1, as set forth above.
Gentil further teaches wherein the antenna is positioned on the outer shell substantially centrally relative to an outer shell transverse direction defined by a left and a right lateral direction of a wearer of the protective helmet.
Per Gentil, the antenna “is provided” “in the portion of the helmet corresponding to the symmetry plane” (pg. 1 lines 101-103); it is thus substantially centrally relative to an outer shell transverse direction so defined.  A portion of the antenna positioned on the outer shell substantially centrally relative to said direction is the portion of the antenna contacting element 11 in fig. 3 (see also fig. 2 which shows element 11 in absence of antenna 5).

Regarding claim 16:
Gentil in view of Pierce, Boksteyn, and Lundell teach the protective helmet according to claim 8, as set forth above.
Gentil in view of Pierce, Boksteyn, and Lundell further teach the extension portion is substantially completely surrounded by the cut-out portion.  A portion of the cut-out portion taught by Lundell that completely surrounds the extension portion taught by Gentil (and identified in treatment of claim 8) are presented in the below annotated figure 1 of Gentil:

    PNG
    media_image4.png
    633
    1013
    media_image4.png
    Greyscale



Regarding claim 17:
Gentil in view of Pierce, Boksteyn, and Lundell teach the protective helmet according to claim 8, as set forth above.
Gentil in view of Pierce, Boksteyn, and Lundell further teach wherein the extension portion is spaced from the main portion by at least about 10 mm.  A portion of the main portion which is spaced from the extension portion by at least about 10 mm is identified in the annotated figure 1 of Gentil below.
(Although a value is not provided in reference; the distance positively identified in the annotated figure below appears to be at least about 10 mm based upon the distance from the back of the wearer’s head up to a front crown portion of a user’s head).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the helmet of Gentil in view of Pierce, Boksteyn, and Lundell to have the extension portion is spaced from the main US 4,404,690) that hat band circumferences for such head sizes must range from about 20.5 inches (521 mm) to more than 25 inches (640 mm).

    PNG
    media_image5.png
    711
    1003
    media_image5.png
    Greyscale

Regarding claim 18:
Gentil in view of Pierce, Boksteyn, and Lundell teach the protective helmet according to claim 11, as set forth above.
Gentil in view of Pierce, Boksteyn, and Lundell further teach wherein the cut-out portion defines a first contiguous cut-out partial portion defining the extension portion and a second contiguous cut-out partial portion defining the mirror region, and the main portion separates the first contiguous cut-out partial portion from the second contiguous cut-out partial portion.
Herein, in applying art to claim 18, a center point configured to substantially correspond with a center of the head of the wearer (i.e. a center of the top surface of a wearer’s head) can be identified in addressing claim 9, and accordingly, a mirror region, a mirror region radio path, and a main portion radio path can be identified that meet claim limitations of claims 9 and 11, as well as claim 18:

    PNG
    media_image6.png
    708
    1200
    media_image6.png
    Greyscale

(insofar as the mirror region radio path identified above passes through the cutout portion and the main portion radio path passes through helmet material which comprises carbon fiber material, the limitation of claim 9 “mirror region radio path for said radio signal, starting from the antenna and extending through the mirror region, defines a lower damping than a main portion radio path for said radio signal extending through the main portion” is met in the above identifications of center point, mirror region, and radio paths)

Regarding claim 19:
Gentil in view of Pierce, Boksteyn, and Lundell teach the protective helmet according to claim 13, as set forth above.
Gentil further teaches wherein longitudinal direction is oriented substantially vertically because in applying art to claim 13, above, the longitudinal direction was understood to be oriented substantially vertically (from the bottom of the helmet to the top of the helmet when worn).
Regarding claim 20:
Gentil in view of Pierce, Boksteyn, and Lundell teach the protective helmet according to claim 1, as set forth above.
Gentil does not expressly teach wherein the antenna contacts the cut-out portion.
Inasmuch as the antenna of Gentil is “embedded in the helmet shell” (abstract: “An electrical connector (11) connects the receiver circuits to an aerial 5 embedded in the helmet shell”) and inasmuch as the antenna is “incorporated in the mass of the thickness of the shell” (pg. 1 lines 104-105), Gentil teaches the antenna contacting the shell.
The modification taught by Lundell as presented in above addressing of claim 1 is the inclusion of a cut-out portion formed of a cut-out material and that the cut-out portion arranged over the antenna of the helmet.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have, in implementing the modification taught by Lundell to the helmet of Gentil in view of Pierce and Boksteyn, arrive at a helmet wherein the antenna contacts the cut-out portion in order to preserve the antenna’s incorporation in the mass of the thickness of the shell of Gentil and to afford good radio transmission for the antenna; in other words ensuring that cut-out material is arranged in a place corresponding to a place where the antenna is disposed throughout the entire thickness of the helmet, including the portion which contacts the antenna, lest the radio signal be undesirably dampened by main fiber material at the interface between shell material and antenna. 

Regarding claim 21:
Gentil in view of Pierce, Boksteyn, and Lundell teach the protective helmet according to claim 1, as set forth above.
.

Claims 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over [Gentil, GB 2059206] in view of [Pierce, US 2007/0220662], [Boksteyn, US 2018/0272928], and [Lundell, US 2013/0190052].

Regarding claim 15:
Gentil teaches a method comprising: producing a protective helmet, said producing step comprising:
locating an antenna at least partially inside the outer shell that is configured to transmit a radio signal
(Gentil teaches the antenna 5 “is provided, incorporated in the mass of the thickness of the shell 1” (page 1 lines 103-104))
(The antenna of Gentil is “for the reception of radio signals”; pg. 1 lines 72-73)
(Inasmuch as antenna 5 is capable of receiving radio signals, it is configured to transmit a radio signal from an external source to the antenna; moreover, Gentil teaches the disclosure “relates to a radio helmet, notably for persons likely to receiving or transmitting information” (pg. 1 lines 6-7).

Gentil does not explicitly teach that the producing step including:

surrounding the main fiber material with  a main matrix material; 
curing the main matrix material and, in turn, embedding the main fiber material therein and forming a main fiber composite;
forming the cut-out portion of the outer shell with a cut-out material including a secondary fiber composite including a secondary matrix material and a secondary fiber material;
 wherein the cut-out material defines  a lower damping effect on a radio signal compared to the main fiber composite, the main matrix material corresponds to the secondary matrix material in its composition, and the secondary fiber material is different from the main fiber material.

However, Boksteyn  teaches an article improvement to Gentil (see addressing of claim 1 above): is carbon fiber composite material as the main material.  Boksteyn teaches that for such shells made out of such material, the “process in the same as with fiberglass” [0031] and teaches that fiberglass composites are made via the following procedure: “place fiber cloth inside a mold, add a resin, and then heat everything” [0028].  Inasmuch as Boksteyn teaches resin and curing (“heat everything” [0028]), the improvement taught by Boksteyn comprises a producing step including: arranging in a molding device a main fiber material (fiber cloth) in the main portion of the outer shell for molding the outer shell (“shell”; [0032])
Boksteyn also teaches surrounding (“add a resin”; [0028]) the main fiber material with a main matrix material (“resin”; [0028]) 
Boksteyn also teaches curing (“heat everything;” [0028]) the main matrix material and, in turn, embedding the main fiber material therein and forming a main fiber composite.

Pierce asserts “a standard wet lay-up technique…is well known to persons skilled in the art” [0042].  Extrinsic reference [Rajpurohit; NPL 2014] teaches that “Wet lay-up” (first three paragraphs of section 4 on pages 6-7 of 16 in the NPL) teaches that wet lay-up comprises:
arranging (“is positioned”) in a molding device (“mold”) a main fiber material (“reinforcing mat or woven fabric or roving” in the main portion of the outer shell for molding the outer shell
surrounding (“poured, brushed, or sprayed”… “into the…plies”; “impregnated…into fibers”) the main fiber material with a main matrix material (“resin”) 
curing (“curing”) the main matrix material and, in turn, embedding (see page 2 of 16 “embedded”) the main fiber material therein and forming a main fiber composite (“composite products”; page 7);
Insofar as Boksteyn ([0028]; [0031-0032]) teaches the steps and the process noted by Pierce as “well known to persons skilled in the art” ([0042] of Pierce) comprises the steps [pages 6-7 of extrinsic reference Rajpurohit; NPL 2014], Boksteyn and Pierce teach the steps.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the producing step of Gentil with the arranging in a molding device a main fiber material in the main portion of the outer shell for molding  the outer shell; 
surrounding the main fiber material with  a main matrix material; curing the main matrix material and, in turn, embedding the main fiber material therein and forming a main fiber composite as taught by Boksteyn and identified as a well-known process by Pierce in view of Rajpurohit in order to arrive at the 
Regarding forming the cut-out portion of the outer shell with a cut-out material including a secondary fiber composite including a secondary matrix material and a secondary fiber material;
 wherein the cut-out material defines  a lower damping effect on a radio signal compared to the main fiber composite, the main matrix material corresponds to the secondary matrix material in its composition, and the secondary fiber material is different from the main fiber material:
Lundell teaches an article improvement (see addressing of claim 1 above) comprising a cut-out portion formed of a cut-out material including a secondary fiber composite including a secondary matrix material and a secondary fiber material insofar as the composite, matrix material, and fiber material of the cut-out portion would be secondary to those of the main material.  One would further arrive at the secondary fiber material is different from the main fiber material insofar as the main fiber material is carbon fiber, a conductive fiber, and the secondary fiber material is “non-conductive”.
Lundell further teaches an modification comprising (see addressing of claim 1 above) the main matrix material corresponds to the secondary matrix material in its composition.
In arriving at the article modifications taught by Lundell, one would arrive at a step of “forming” such a portion, particularly in view of Lundell’s express teachings of wet molding as set forth in addressing claims 1 and 5 above.
These are steps that are known in the art and are expected to provide the predictable result of a shaped helmet formed with the claimed materials arranged to provide the shell with desired radio-signal-transmissive capabilities.

Regarding claim 22:
Gentil in view of Pierce, Boksteyn, and Lundell teach the method according to claim 15.

These are steps that are known in the art and are expected to provide the predictable result of a shaped helmet formed with the claimed materials arranged to provide the shell with desired radio-signal-transmissive capabilities.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         
/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732